                                                                                                   USDC SDNY
MEMORANDUM ENDORSED                                                                                DOCUMENT
                                                                                                   ELECTRONICALLY FILED
                                                                                                   DOC #:
                                                                                                   DATE FILED: 7/13/2021




                                                                 July 13, 2021

         By ECF

         Honorable Gregory H. Woods
         United States District Judge
         Southern District of New York
         40 Foley Square
         New York, New York 10007

         Re:      United States v. Medghyne Calonge, 20 Cr. 523 (GHW)

         Dear Judge Woods:

                  I write on consent (Assistant U.S. Attorney Timothy Capozzi) to respectfully request that
         Ms. Calonge be allowed to participate remotely at the upcoming conference, scheduled for July
         23, 2021 at 10:00 a.m. Due to the COVID-19 pandemic, travel from Florida (where Ms. Calonge
         lives) to New York for a conference will be difficult, and will create a danger for Ms. Calonge’s
         younger child, who is not yet old enough to be vaccinated. Allowing Ms. Calonge to participate
         remotely by telephone or other means will be in the interest of justice and consistent with the
         CARES Act and all other applicable federal rules. To be clear, the request here is for the counsel
         to appear in person, with Ms. Calonge joining remotely.
                                                                Respectfully submitted,
                                                                /s/
                                                                Martin S. Cohen
                                                                Ass’t Federal Defender
                                                                (212) 17-8737
                                                                            4
Ms. Calonge may participate in the July 23, 2021 conference by remote means. However, the hybrid approach described by counsel is
logistically burdensome on the Court--Courtrooms do not have cameras that show the judge and each lawyer by default; and connecting
each participant in the courtroom to the Teams interface is burdensome. If there is a particular reason why defense counsel wishes to
conduct the proceeding in the hybrid way that he proposes, rather than entirely by remote means, he is directed to inform the Court of the
reason for that request. Barring such a supplemental submission by counsel, the conference will be conducted by Microsoft Teams for all
participants. The Court will issue a separate order scheduling a conference using that plantform. Counsel for Ms. Calonge is directed to
submit the appropriate consent form if they wish to proceed remotely.
  SO ORDERED.
                                                              _____________________________________
  Dated: July 13, 2021                                                 GREGORY H. WOODS
  New York, New York                                                  United States District Judge
